DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/18/2021 has been entered. Claims 1-20 remain for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 10/18/2021 regarding claims 1 and 18 are considered persuasive. Accordingly, the prior art fails to disclose:
i. an antenna as recited in claim 1, comprising: 
a substantially transparent base substrate; 
a first pattern having a first feed point and a second pattern having a second feed point spaced apart from each other; 
a first feed line electrically connected to the first pattern through the first feed point;[[ and]] a second feed line electrically connected to the second pattern through the second feed point; and 
a plurality of metal nano-wires disposed on sides of the first pattern, sides of the second pattern, sides of the first feed line, and sides of the second feed line; 
wherein a first width along a first direction, of the first pattern, gradually increases along a second direction substantially perpendicular to the first direction; 

a third width along a fourth direction, of the first feed line, gradually increases along a fifth direction substantially perpendicular to the fourth direction; and 
a fourth width along a sixth direction, of the second feed line, gradually increases along a seventh direction substantially perpendicular to the sixth direction.

ii.  a method of fabricating an antenna as recited in claim 18, comprising: 
forming a substantially transparent base substrate; 
forming a first pattern having a first feed point and a second pattern having a second feed point spaced apart from each other; 
forming a first feed line electrically connected to the first pattern through the first feed point[[; and]] 
forming second feed line electrically connected to the second pattern through the second feed point; and forming a plurality of metal nano-wires disposed on sides of the first pattern, sides of the second pattern, sides of the first feed line, and sides of the second feed line; 
wherein the first pattern is formed to have a first width along a first direction, and gradually increasing along a second direction substantially perpendicular to the first direction; 
the second pattern is formed to have a second width along the first direction, and gradually increasing along the third direction substantially opposite to the second direction and substantially perpendicular to the first direction; Page 5 of 12Appl. No. 16/756,111
the first feed line is formed to have a third width along a fourth direction, and gradually increasing along the fifth direction substantially perpendicular to the fourth direction; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887